Citation Nr: 1022580	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to March 
1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision from 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2010, the Veteran testified 
at a hearing at the RO chaired by the undersigned.  A 
transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has indicated that he has been awarded Social 
Security Administration (SSA) disability insurance benefits, 
all his post-service and VA treatment records are not 
contained in his claims file, and his Chapter 31 file is not 
of record.  These records need to be associated with the 
Veteran's claims file prior to a resolution of his claim.   

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Request all documents pertaining to an 
award of benefits from the SSA, and 
specifically request a copy of the 
contract examination upon which the SSA 
based its decision.

2.  Contact the Veteran to obtain the 
information necessary to acquire the 
complete medical treatment records, not 
currently of record, from the Ann Arbor, 
Michigan, VA Medical Center (MC); the Wade 
Park VAMC, in Cleveland, Ohio; and the 
Wright Patterson Air Force Base medical 
facility in Ohio.

3.  Obtain the Veteran's Chapter 31 
vocational rehabilitation file and 
associate it with the claims folder.

4.  Schedule the Veteran for an 
appropriate VA examination for an opinion 
as to whether his service-connected 
disabilities alone would cause him to be 
unemployable.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examining 
physician should note all of the Veteran's 
disabilities.  All examination findings, 
along with the complete rationale for any 
opinions expressed, should be set forth in 
the examination report.  The examiner is 
to indicate whether it is as least as 
likely as not (50 percent probability or 
greater) that the Veteran's service-
connected disabilities alone would 
preclude his obtaining and retaining 
substantially gainful employment.

5.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

